             Case 1:19-cv-05794-RA Document 21 Filed 07/29/20 Page 1 of 1



                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 JOSE MARIO PEREZ, JR.,                                            DATE FILED: 7-29-20

                             Plaintiff,

                        v.                                            19-CV-5794 (RA)

                                                                           ORDER
 DUE MILLA REALTY GROUP LLC AND
 CMH BBQ HOLDINGS, LLC,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         According to the docket, a mediation conference in this action was rescheduled for July 8,

2020. No later than August 5, 2020, the parties shall file a joint letter updating the Court as to the

status of this case, including the status of the mediation proceedings.

SO ORDERED.

Dated:      July 29, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
